DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are presented for examination.



                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		Specification
	The specification is accepted. 
	The specification is objected to because:

Quayle Action

This application is in condition for allowance except for the following formal matters:   
The drawings submitted 03/03/21 are objected to because:Figures 1, 2A, 2B and 3 need a "Prior Art" label. 
Appropriate correction is required. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                         Allowable Subject Matter 
1.	Claims 1-14 are allowed. The following is an Examiner's statement of reasons for allowance: 	 
             Independent claim 1 of the present application teaches, for example, “A semiconductor storing apparatus, comprising: a memory cell array; a page buffer/sense circuit, holding data read from a selected page of the memory 5cell array; an error correcting code (ECC) circuit, receiving the data that is held in the page buffer/sense circuit and detecting the data, and holding error address information related to an error address that is detected; an output circuit, selecting the data from the page buffer/sense circuit based on a 10column address, and outputting the selected data to a data bus; and an error correction part, correcting the data on the data bus based on the error address information”
The prior arts of records (Kim et al. (USPUB No. 2019/002,6181), Choi et al. (U.S. PN: 8,694,8520), and Yi et al. (U.S. PN: 10,942,675)) including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “a memory cell array; a page buffer/sense circuit, holding data read from a selected page of the memory 5cell array; an error correcting code (ECC) circuit, receiving the data that is held in the page buffer/sense circuit and detecting the data, and holding error address information related to an error address that is detected; an output circuit, selecting the data from the page buffer/sense circuit based on a 10column address, and outputting the selected data to a data bus; and an error correction part, correcting the data on the data bus based on the error address information”. Consequently, claim 1 is allowed over the prior arts. 
             Independent claim 11 of the present application teaches, for example, “A readout method, which is a readout method for flash memory, and the readout method comprising the following steps: during a read operation, receiving data held in a page buffer/sense circuit, detecting 5the data; holding error address information related to an error address that is detected; selecting the data from the page buffer/sense circuit based on a column address, and outputting the selected data to a data bus; correcting the data on the data bus based on the error address information; and 10outputting the corrected data to the outside”. 
The prior arts of records (Kim et al. (USPUB No. 2019/002,6181), Choi et al. (U.S. PN: 8,694,8520), and Yi et al. (U.S. PN: 10,942,675)) including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “during a read operation, receiving data held in a page buffer/sense circuit, detecting 5the data; holding error address information related to an error address that is detected; selecting the data from the page buffer/sense circuit based on a column address, and outputting the selected data to a data bus; correcting the data on the data bus based on the error address information; and 10outputting the corrected data to the outside”. Consequently, claim 11 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112